UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 333-162516 CIK Number: 0001377469 PEGASUS TEL, INC. (Exact name of small business issuer as specified in its charter) Delaware 41-2039686 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 118 Chatham Road, Syracuse, NY (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: Issuer’s telephone number: (315) 491-8262 Carl E. Worboys 118 Chatham Road Syracuse, NY13203 Telephone: (315) 491-8262 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of Class) 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ X ] As of September 30, 2010, 20,215,136 shares of the Company's $.0001 par value common stock were issued and outstanding. State issuer’s revenues for its most recent fiscal year: $4,771 As of November 1, 2010 the aggregate market value of the 7,107,991 shares common stock held by non-affiliates was approximately $711 based upon the par value of $.0001. As of September 30, 2010, there were 20,215,136 shares of common stock outstanding. Documents incorporated by reference: None. Transitional Small Business Disclosure Format: Yes []No [ X ] 2 PEGASUS TEL, INC. SEPTEMBER 30, 2010 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Balance Sheets as September 30, 2010 (Unaudited) and December 31, 2009 4 Statements of Operations For the three months ended September 30, 2010 (Unaudited) and September 30, 2009 (Unaudited) For the nine months ended September 30, 2010 (Unaudited) and September 30, 2009 (Unaudited) For the cumulative period from February 19, 2002 (Inception) to September 30, 2010 (Unaudited) 5 Statements of Cash Flows For the nine months ended September 30, 2010 (Unaudited) and September 30, 2009 (Unaudited) For the cumulative period from February 19, 2002(Inception) to September 30, 2010 (Unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 3 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS PEGASUS TEL, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) September 30, December 31, Assets: Cash and Cash Equivalents $ $
